DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11-13, 16, 22-26, and 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the stress-release mechanism" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the rod" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the piece of fabric" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the piece of fabric" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
13 recites the limitation "the piece of fabric" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitations "the adaptor" in lines 1-2 and “the wagon” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 22, 26, and 28-30 depend from claim 12 and are thus rejected in a similar manner.
Claims 23 depends from claim 13 and is thus rejected in a similar manner.
Claims 24 and 25 are rejected as being dependent upon cancelled base claim 14.  As such, it is unclear how to interpret these claims.
Claim 31 is rejected as being dependent upon cancelled base claim 20.  As such, it is unclear how to interpret these claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Elam [US 20090199762 A1] in view of Johanson [US 5195264 A].
As for claim 1, Elam discloses active-alerting system (Figure 1), comprising: 
a clip-on-vehicle mechanism configured to be associated with a standing vehicle and visible warning (Figures 1-2; paragraphs 0002 and 0004); wherein the active-alerting system is associated with at least one light source (paragraphs 0045-0046); and wherein the plane of the visible warning, when the clip-on-vehicle mechanism is associated with the standing vehicle, is substantially perpendicular to a side of the standing vehicle (Figures 1-3, paragraph 0029).
Elam does not specifically disclose the claimed triangle.  In an analogous art, Johanson discloses that it was known in the art for a clip-on-vehicle mechanism to be configured to be associated with a standing vehicle; and a triangle (see Figures 11 and 12).  The plane of the triangle is substantially perpendicular to a side of the standing vehicle (Figures 11 & 12).  Elam clearly shows that the active-alerting system can be used for a stationary vehicle or a moving vehicle.  Having each of the references on hand, it would have been obvious to the skilled artisan to modify Elam to include a triangle as taught by Johanson.  The modification would have been obvious because it would involve using a well-known traffic triangle for signaling warning or information to other vehicles.  The skilled artisan would have had good reason to pursue the known options for traffic signaling (signage) that were within his her technical grasps at the time of filing the instant application.
As for claim 3, Elam discloses the clip-on-vehicle mechanism is associated with a rod (paragraph 0032).
As for claim 5, the clip-on-vehicle mechanism is configured to be associated with a top edge of a window of the standing vehicle (see Figures of both Elam and Johanson).
claim 10, Elam discloses that the active-alerting system is an active-alerting flag comprises a piece of fabric with the indicia embedded in the piece of fabric (paragraph 0042; having each of the references on hand, it would have been obvious to the skilled artisan to modify the flag of Elam to include the triangle as indicia.).
As for claims 11 and 12¸as best understood, the claim is interpreted and rejected using the same reasoning as claim 1 above.
As for claim 13, as best understood, the piece of fabric further comprises at least one reflection band (Elam paragraphs 0036 and 0042).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Elam in view of Johanson as applied to the claims above, and further in view of Goldfarb [US 6010107 A].
As for claim 6¸ neither Elam nor Johanson specifically discloses a stress-release mechanism.  In an analogous art, Goldfarb discloses that a clip-on-vehicle mechanism comprises a stress-release mechanism, wherein the stress-release mechanism is configured to absorb shocks from outside sources (column 10, lines 38-58).  Having each of the references on hand, it would have been obvious to the skilled artisan to modify Elam as modified by Johanson to include a stress-release mechanism to absorb shock from outside sources. Since the device is used on vehicles it would have been obvious that the outside source might by weather related or cause by an impact from a vehicle or a person.
Claim 7, as best understood, is interpreted and rejected using the same reasoning as claim 6 above.

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Elam in view of Johanson as applied to the claims above, and further in view of Kolvites et al [US 5483916 A].
As for claim 9¸ neither Elam nor Johanson discloses the use of a magnet.  In an analogous art, Kolvites discloses that it was known in the art for vehicle active-alerting devices to include a magnet for mounting the device to a vehicle (column 1, lines 10-26).  Having these teachings on hand, it would have been obvious to the skilled artisan to modify the invention of Elam and Johanson to include a magnetic mechanism.  The modification would have added an additional means for mounting and securing the active alerting device to the vehicle as suggested by Kolvites.
As for claim 15, the claim is interpreted and rejected using the same reasoning as claim 9 above.  Having a magnetic adaptor would have given the vehicle operator the freedom to mount the active alerting device at various locations around the vehicle.

Claims 21-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Johanson in view of Elam (see reference numbers above).
As for claim 21¸ Johanson discloses an Active-Alerting Triangle (see Figures), comprising: three bars (Figures 3-4), wherein the three bars are configured to be assembled as a triangle (Figure 11); a clip-on-vehicle mechanism (Figures 6 & 8), wherein the clip-on-vehicle mechanism is configured to associate the active-alerting triangle with a side of a standing vehicle (Figure 11); and wherein at least one bar is associated with at least a retro-reflecting red area and a red-fluorescent area (column 2, lines 53-67 and column 4, lines 9-18).

Claims 22-23, as best understood, are interpreted and rejected using the same reasoning as claim 21 above.  See Johanson Figures 1-5.
As for claims 24-25, as best understood, Johanson discloses a foldable triangle that can be stowed in a flat position when not in use.  It would have been obvious to the skilled artisan to try various techniques for erecting the triangle from the collapsed position.  The selection of a particular technique is viewed as a matter of engineering preference that would not add novelty to the invention.
As for claim 26, as best understood, Johanson discloses a rod (16).
Claim 28, as best understood, is interpreted and rejected using the same reasoning as claim 21 above.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Johanson in view of Elam as applied to the claims above, and further in view of Kolvites et al [US 5483916 A].
As for claim 29¸ neither Elam nor Johanson discloses the use of a magnet.  In an analogous art, Kolvites discloses that it was known in the art for vehicle active-alerting devices to include a magnet for mounting the device to a vehicle (column 1, lines 10-26).  Having these teachings on hand, it would have been obvious to the skilled artisan to modify the invention of .

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Johanson in view of Elam as applied to the claims above, and further in view of Goldfarb [US 6010107 A].
As for claim 30¸ as best understood, neither Elam nor Johanson specifically discloses a stress-release mechanism.  In an analogous art, Goldfarb discloses that a clip-on-vehicle mechanism comprises a stress-release mechanism, wherein the stress-release mechanism is configured to absorb shocks from outside sources (column 10, lines 38-58).  Having each of the references on hand, it would have been obvious to the skilled artisan to modify Johanson as modified by Elam to include a stress-release mechanism to absorb shock from outside sources. Since the device is used on vehicles it would have been obvious that the outside source might by weather related or cause by an impact from a vehicle or a person.
Claim 31, as best understood, is interpreted and rejected using the same reasoning as claim 30 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of the cited references show the state of the art for vehicle active alert devices that were known in the art at the time of filing the instant application.  Each reference shows a warning display with various features and a mounting technique.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/            Primary Examiner, Art Unit 2684